Citation Nr: 0805239	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiopulmonary 
disease.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for otitis media.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear cholesteotoma and left ear status-post mastoidectomy and 
tympanoplasty.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

9.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Louis, Missouri, Waco, Texas, and Wichita, Kansas, Regional 
Offices (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that hypertension is 
not related to active service.

2.  The evidence of record demonstrates that cardiopulmonary 
disease is not related to active service.

3.  The evidence of record demonstrates that a major 
depressive disorder is not related to active service.

4.  The evidence of record demonstrates that a right shoulder 
disorder is not related to active service.

5.  The evidence of record demonstrates that otitis media is 
not related to active service.

6.  Service connection for PTSD was denied by an unappealed 
October 1995 rating decision.  An unappealed September 1999 
rating decision found new and material evidence sufficient to 
reopen a claim for service connection for PTSD, but denied 
the claim on its merits.

7.  Evidence associated with the claims file since the 
unappealed September 1999 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for PTSD.

8.  Service connection for left ear cholesteotoma, status-
post mastoidectomy and tympanoplasty (left ear disorder) was 
denied by an unappealed September 1999 rating decision.  

9.  Evidence associated with the claims file since the 
unappealed September 1999 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a left ear 
disorder.

10.  Service connection for right ear hearing loss was denied 
by unappealed October 1994 and November 1998 rating 
decisions.  

11.  Evidence associated with the claims file since the 
unappealed November 1998 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for right ear hearing 
loss.

12.  Left ear hearing loss is manifested by Level I hearing 
acuity. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Cardiopulmonary disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Major depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Otitis media was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left ear disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

9.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claims, a March 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Although the letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for hypertension, cardiopulmonary disease, major depressive 
disorder, right shoulder disorder, and otitis media and for a 
compensable evaluation for left ear hearing loss.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as will be discussed further below, the evidence of 
record does not establish an inservice incurrence of 
hypertension, cardiopulmonary disease, shoulder disorder, or 
depression.  The evidence of record also does not indicate 
any association between hypertension, cardiopulmonary 
disease, depression, shoulder disorder, or otitis media and 
active service.  In a June 2000 VA medical record, the 
veteran noted that he received disability benefits from the 
Social Security Administration (SSA) for depression and PTSD.  
A May 1998 SSA record noted the veteran received benefits as 
of 1992.  The SSA records are not of file.  The duty to 
assist extends to obtaining SSA records where they are 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Board 
finds that the SSA records are not relevant because the 
question is not the extent to which depression and PTSD 
impact the veteran's functioning, but whether those 
disabilities are related to active service.  Accordingly, 
there is no prejudice to the veteran in not obtaining such 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the case of the claims to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, as noted above, the veteran's service 
medical records, VA medical records, and identified private 
medical records are associated with the claims file.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist with respect to the claims to 
reopen has been fulfilled.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection claims

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's October 1965 service entrance examination noted 
normal ears, lungs, chest, heart, upper extremities, and 
psychiatric evaluation.  A chest x-ray was negative.  In a 
May 1967 service medical record, the veteran reported 
bilateral plugged up ears, not relieved with irrigation.  
There was inspirated wax in the exterior.  The impression was 
cerumen.  The July 1969 service discharge examination noted 
normal ears, lungs, chest, heart, upper extremities, and 
psychiatric evaluation.  There was a negative chest x-ray.

July 1977 and September 1978 Air Force Reserve reports of 
medical examination noted normal ears, heart, lungs, chest, 
upper extremities, and psychiatric evaluations.  There were 
negative chest x-rays.

A September 1992 VA audiological and ear disease examination 
was conducted.  The veteran reported intermittent left ear 
draining since service discharge.  The veteran reported that 
the ear drained and would then heal up and resolve for a year 
or two.  Upon examination, there was normal eardrum.  The 
left eardrum area was moist with granulation tissue and a 
suspicion of a perforation.  There were signs of active, 
chronic otitis media.  The diagnosis was chronic left otitis 
media, intermittently active since 1967. 

A September 1992 VA mental disorders examination was 
conducted.  The veteran reported depression for years due to 
situations with his job, marriage, and personal 
relationships.  Upon examination, the diagnosis was 
situational adjustment reaction with major depression.  A 
September 1992 VA general medical examination was conducted.  
The veteran reported elevated blood pressure and a running 
left ear.  Upon examination, the examiner could not see the 
drum on the right ear due to impacted cerumen.  There was 
left ear exudate that smelled.  Blood pressure on sitting was 
160/110 and lying down was 160/104.  The diagnosis was 
hypertension and otitis media, left ear.

December 1992 VA medical records indicate the veteran was 
hospitalized for anxiety for 3 days.  The veteran reported 
depression since 1988 when he lost his job.  Upon discharge, 
the diagnoses were history of major depression and 
hypertension.  April 1994 and January 1995 VA records noted 
sitting blood pressures of 130/90, 112/82, and 110/80 and 
diagnosed major depression.  March 1995 VA records assessed 
hypertension and a history of depression.  A December 1995 VA 
record noted the veteran was hospitalized from late November 
to early December 1995.  The diagnoses included hypertension.  

A January 1996 VA medical record diagnosed left ear 
cholesteotoma.  A February 1996 VA record noted right ear 
excessive cerumen.  There was left ear drainage and history 
of tympanic membrane perforation.  Another February 1996 VA 
record assessed hypertension and history of depression.  In a 
March 1996 VA record, the veteran reported left ear 
intermittent draining of approximately 10 years.  He reported 
that prior to service, he had no ear difficulty.  Upon 
examination, there was right ear impacted cerumen and 
tympanic membrane with some granulation.  There was left ear 
purulent otorrhea and tympanic membrane with granulation but 
no landmarks.  The diagnosis was left ear probable 
cholesteotoma.  In an April 1996 VA record, the veteran 
reported left ear drainage.  There was almost daily foul and 
purulent profuse otorrhea of the left ear for 2 years.  Upon 
examination, there was right ear clear tympanic membrane and 
left ear purulent otorrhea, sinus tympany, likely perforated, 
and granulations.  The impression was left ear infection 
secondary to acquired cholesteotoma.  July 1997 VA records 
noted cerumen accumulation in both ears and subacromial pain.  
Another July 1997 VA record noted the veteran was 
hospitalized for 3 days.  The discharge diagnoses included 
major depression, recurrent.  A November 1997 VA record noted 
depressive symptoms.  In a February 1998 VA record, the 
veteran reported left ear purulent discharge.  

In an April 1998 private medical record, the veteran reported 
depression and anxiety.  He reported that in 1987, he began 
to be depressed with problems in his marriage.  In 1988, he 
lost his job.  Upon examination, the diagnosis was major 
depressive disorder, chronic, severe.

A July 1998 VA general medical examination was conducted.  
Records showed that in March 1998, left ear cholesteatoma was 
diagnosed and a left tympanoplasty and mastoid surgery was 
performed.  The veteran was taking medication for 
hypertension and a chest x-ray suggested chronic obstructive 
pulmonary disease (COPD).  Blood pressure was 150/104, 
150/106, and 150/104.  The diagnoses were essential 
hypertension and status-post surgery for revision left 
tympanoplasty and mastoid.  A March 1998 VA chest x-ray 
impression was suggestive of COPD.  Other March 1998 VA 
records noted that the veteran underwent a left revision 
mastoidectomy tympanoplasty.  The preoperative and 
postoperative diagnoses were left ear cholesteatoma.  In a 
November and December 1998 VA records, the diagnoses included 
severe major depressive disorder and hypertension.

In an April 2000 VA medical record, there was a history of 
hypertension.  In May 2000 VA records, the diagnoses were 
major depression, recurrent, hypertension, and COPD.  In a 
July 2000 VA record, the veteran reported that when he woke 
up in the morning there was right ear extreme ear swelling 
and ear pain with yellow bloody drainage.  Examination showed 
left otitis externa with inflammation, swelling, and lesions 
to the outer ear and ear lobe.  In other July 2000 VA 
records, the diagnoses were major depression, hypertension, 
COPD.  In an August 2000 VA record, the veteran reported 
significant reduction in the swelling and infection.  
Examination showed the right ear canal was blocked with 
cerumen.  There was less swelling and no purulent drainage of 
the left ear, but there was cerumen, open sores on the ear 
lobe, and a swollen ear canal.  The tympanic membranes were 
not visible, bilaterally.  The assessment was left otitis 
externa, resolving.  In another August 2000 VA record, the 
left ear canal was filled with cerumen.  The assessment was 
otitis media/externa, resolving.  In other August 2000 VA 
records, the veteran reported depression of 10 years.  Upon 
examination, tympanic membranes were obstructed by cerumen 
bilaterally.  The diagnoses were major depression, 
hypertension, and COPD.  September 2000 VA record assessed 
major depression.  

In an October 2000 VA medical record, examination showed left 
tympanic membrane without sign of infection.  The diagnoses 
were depression in remission, hypertension, and otitis, 
resolved.  In an April 2001, the veteran reported emphysema 
and the active problems were depression and hypertension.  In 
a June and July 2001 VA records, the assessments were 
depression, hypertension, and emphysema.  In August 2001 VA 
records, the veteran reported that he had had depression 
forever.  The assessments were hypertension, COPD, and 
depression.  In November 2001 VA records, the diagnoses were 
depression, COPD, hypertension, and chest pain.  In January 
2002 VA records, the veteran reported daily depression since 
1991 and the diagnoses were depression and hypertension.  
February and March 2002 VA records diagnosed adjustment 
disorder, COPD exacerbation, hypertension, and depression.  A 
March 2002 VA audiological evaluation suggested left tympanic 
membrane scarring.  An otoscopic examination showed flaccid 
tympanic membranes with absent acoustic reflexes consistent 
with a past history of middle ear pathology.  A June 2002 VA 
record noted a prior history of hypertension and COPD.  July 
and August 2002 VA records assessed dysthmic disorder.  

In October 2002 VA medical records, the veteran reported 
depression and numbness and tingling of the right shoulder of 
3 weeks.  The assessments were hypertension, COPD, and sinus 
tachycardia.  In a November 2002 VA record, suction was used 
to extract cerumen from the left ear, with partial success.  
In another November 2002 VA record, the assessment was 
depression.  In a June 2003 VA record, the veteran was seen 
for follow-up of depression.  The assessment was depression, 
in remission.  In a March 2004 VA audiological examination, 
the ear canals were free of cerumen, bilaterally.  In a June 
2004 VA record, the prior medical history included 
cholesteatoma, status-post left mastoidectomy, depression, 
hypertension, and COPD.  Upon examination, the tympanic 
membranes and canals were normal.  The assessments included 
hypertension, COPD, and depression.  

The Board finds that the evidence of record does not support 
a finding of service connection for hypertension, major 
depressive disorder, or otitis media.  There are current 
diagnoses of hypertension, depression, and otitis media.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Hypertension was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, hypertension and depression 
were not shown during service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Although otitis 
media was not shown during service, there was evidence of 
cerumen of the bilateral ears.  Hickson, 12 Vet. App. at 253.  
The other evidence of record, however, does not demonstrate a 
nexus between hypertension, depression, and otitis media and 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  1977 and 1978 Air Force Reserve records 
showed normal ears, normal psychiatric evaluations, and were 
negative for hypertension.  Additionally, hypertension, 
depression, and otitis media were diagnosed in 1992, over 20 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although a 
September 1992 VA examiner diagnosed chronic left ear otitis 
media since service discharge, this diagnoses was based on 
the veteran's reported history which is unsupported by any 
other evidence of record.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179-80 (2005) (noting that although the Board may 
not reject a medical opinion solely because it is based on 
facts reported by the veteran but may do so where the facts 
are inaccurate or are unsupported by the other evidence of 
record).  Accordingly, service connection for hypertension, 
major depressive disorder, and otitis media is not warranted.

The Board also finds that the evidence of record does not 
support a finding of service connection for cardiopulmonary 
disease and a right shoulder disorder.  Although the veteran 
reported shoulder pain and there are diagnoses of COPD, 
emphysema, and sinus tachycardia, there is no currently 
diagnosed cardiopulmonary disease or right shoulder disorder.  
Degmetich, 104 F.3d at 1333.  Accordingly, service connection 
for cardiopulmonary disease and a right shoulder disorder is 
not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claims to reopen

The veteran filed claims to reopen claims for entitlement to 
service connection for PTSD, right ear hearing loss, and a 
left ear disorder.  In each case, the RO determined that new 
and material evidence was not presented to reopen the 
veteran's claim for entitlement to service connection.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen each claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

For these claims, new and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

PTSD

In an October 1995 rating letter, the RO denied service 
connection for PTSD.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In a September 1999 rating decision, the RO found 
there was no new and material evidence to reopen a claim for 
entitlement to service connection for PTSD because the 
veteran still had not submitted appropriate stressor 
information.  The veteran did not perfect an appeal.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In June 2002, the 
veteran filed a claim to reopen his claim of entitlement to 
service connection for PTSD.  In a March 2004 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim because the evidence submitted did 
not raise a reasonable possibility of substantiating the 
claim because it did not provide appropriate stressor 
information.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
September 1999 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Evidence of record at the time of the September 1999 rating 
decision includes the service medical records, which were 
negative for PTSD.  Service personnel records noted the 
veteran's military occupational specialty was security 
policeman and that the veteran did not receive any combat 
medals.  An August 1992 VA mental disorders examination was 
negative for PTSD.  A March 1995 VA record noted a history of 
PTSD.  December 1995, February 1996, and July, August, and 
November 1997 VA records diagnosed PTSD.  April, November, 
and December 1998 VA records diagnosed PTSD.  In a March 1999 
stressor statement, the veteran reported that while stationed 
in Thailand, there was mortar attack on the base while he was 
patrolling and there was a plane crash and had to search for 
survivors and saw multiple dead bodies.  In a March 1999 lay 
statement, a fellow veteran stated that he served on the same 
base in Thailand for part of the time that the veteran served 
and remembered both a mortar attack and plane crash.  

Evidence submitted after the September 1999 rating decision 
includes additional service personnel records that indicated 
the veteran was a security policeman in a combat support 
unit.  The records showed service in Thailand from August 
1968 to August 1969.  In a section entitled "combat" the 
following was listed:  Vietnam Air Offensive Campaign - Phase 
III, August 3, 1968 to October 31, 1968.  Also newly 
submitted were April 2000 VA records in which the veteran 
reiterates his alleged stressors and reports two additional 
stressors:  sapper sabotage in of a B-52 on the tarmac for 
which he had to search for crew remains and enduring heavy 
attacks and death and destruction during the Tet Offensive in 
1969 at the Ben Hoa Air Force Base.  May, July, and August 
2000 VA records diagnosed PTSD.  April, May, June, July, 
August, November, and December 2001 VA records diagnosed 
PTSD.  In an August 2001 VA record, the veteran reported that 
he saw a friend die while in Vietnam.  In a January 2002 VA 
record, the veteran reported that he had been detailed to 
Vietnam a few times, during which he saw several traumatic 
incidents, to include an ammo dump being blown up and massive 
attacks during the Tet Offensive.  January, March, June, 
July, October, and November 2002 VA records diagnosed PTSD.  

The Board finds that the evidence is new because it was not 
previously before the RO.  In addition, the evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim - a verifiable stressor.  
The evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to 
service connection for PTSD is reopened.

Right ear hearing loss

In an October 1994 rating decision, the RO denied service 
connection for hearing loss because the evidence did 
demonstrate current right ear hearing loss.  The veteran did 
not perfect an appeal.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In a November 1998 rating decision, the RO denied 
service connection for right ear hearing loss.  The veteran 
did not file a notice of disagreement.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In May 2002, the RO notified 
the veteran it was reconsidering the veteran's claim for 
entitlement to service connection for right ear hearing loss.  
In a March 2004 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim because the 
evidence submitted did not raise a reasonable possibility of 
substantiating the claim as it did not demonstrate right ear 
hearing loss.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
November 1998 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Evidence of record at the time of the November 1998 rating 
decision includes service medical records.  The service 
entrance examination showed normal right ear hearing, but the 
service discharge examination noted mild hearing loss.  Air 
Force Reserve records from 1977 and 1978 noted normal right 
ear hearing.  A September 1992 VA audiological examination 
found right ear hearing loss by history.  A February 1996 VA 
record assessed right ear hearing loss.  In an April 1998 VA 
record, the veteran reported good right ear hearing.  

Evidence submitted after the November 1998 rating decision 
includes October 2000, March 2002, and March 2004 VA 
audiological examinations that found no right ear hearing 
loss for VA purposes.  

The Board finds that evidence submitted after the November 
1998 rating decision is new, as it was not previously before 
the RO.  The newly submitted evidence, however, is not 
material.  The evidence does not related to an unestablished 
fact necessary to substantiate the claim, here, the existence 
of right ear hearing loss.  The evidence is also cumulative 
as it reiterates the lack of a current disability, and thus 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for 
entitlement to service connection for right ear hearing loss 
is not reopened.  

Moreover, as new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   

Left ear disorder

In a September 1999 rating decision, the RO denied service 
connection for a left ear disorder because such disability 
was not incurred in or caused by active military service.  
The veteran did not perfect an appeal.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In January 2004, the veteran 
filed a claim for entitlement to service connection for a 
left ear disorder.  In a March 2004 rating decision, the RO 
did not find new and material evidence to reopen the 
veteran's claim because the evidence submitted did not raise 
a reasonable possibility of substantiating the claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
September 1999 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-right adjudicated on a de novo basis.  Evans, 9 Vet. App. 
at 282-83.  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

Evidence of record at the time of the September 1999 rating 
decision includes the veteran's service medical records, 
which noted left ear cerumen, but were otherwise negative for 
any left ear complaints or diagnoses.  Air Force Reserve 
records from 1977 and 1978 found normal left ear.  September 
1992 VA general medical and audiological evaluations 
diagnosed left ear otitis media.  A February 1996 VA record 
noted left ear drainage and a history of tympanic membrane 
perforation.  The diagnosis was probable left ear 
cholesteatoma.  An April 1994 VA record diagnosed left ear 
infection secondary to cholesteatoma.  In a February 1998 VA 
record, the veteran reported left ear purulent discharge.  A 
March 1998 VA record diagnosed left ear cholesteatoma.  The 
veteran underwent left tympanoplasty and mastoid surgery.  A 
July 1998 VA general medical examination diagnosed status-
post left tympanoplasty and mastoid surgery.  

Evidence submitted after the September 1999 rating decision 
includes a July 2000 VA record that assessed left ear otitis 
media and externa.  In an August 2002 VA record, the 
assessment was left ear otitis media/externa, resolved.  In 
an April 2001 VA record, excessive cerumen was removed from 
the left ear.  A March 2002 VA otoscopic examination found 
left tympanic membrane scarring and flaccid tympanic membrane 
with absent acoustic reflexes consistent with a history of 
middle ear pathology.  A March 2002 VA record assessed left 
ear impacted cerumen.  In a June 2004 VA record, examination 
showed normal tympanic membrane and canal.  The assessment 
was left ear cholesteatoma, status-post tympanoplasty and 
mastoidectomy.  

The Board finds that the evidence is new because it was not 
previously before the RO.  The newly submitted evidence, 
however, is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim - a 
relationship to active service.  The evidence is also 
cumulative because it merely demonstrates the presence of a 
left ear disorder and thus does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim for entitlement to 
service connection for a left ear disorder is not warranted.

Moreover, as new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 
467. 

Increased evaluation claim

The veteran claims entitlement to a compensable evaluation 
for left ear hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By a November 1998 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.86, Diagnostic 
Code 6100, effective February 26, 1996.  By September 2001 
and March 2002 rating decisions, the RO continued the 
evaluation.  In January 2004, the veteran filed a claim for 
increased evaluation.  By a March 2004 rating decision, the 
RO denied an increased evaluation.  In November 2004, the 
veteran filed a notice of disagreement.  In June 2005, the RO 
filed a statement of the case and the veteran perfected his 
appeal in July 2005.  In an August 2005 supplemental 
statement of the case, the RO continued the noncompensable 
evaluation.  

A March 2004 VA audiological evaluation was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
25
30
LEFT
35
35
35
55
80

The puretone threshold average was 30 in the right ear and 51 
in the left ear.  Speech audiometry revealed bilateral speech 
recognition ability of 98 percent.  The examiner found 
asymmetric mild through 2000 Hertz, sloping to severe high 
frequency hearing loss for the left ear.

The March 2004 VA examination demonstrates that under the 
Schedule, right and left ear hearing impairment represents a 
Roman numeral designation of Level I.  See 38 C.F.R. § 4.85 
(b)-(f), Table VI.  Using Table VII, the numeral designation 
of Level I hearing acuity in the left ear translates to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  Additionally, the hearing loss shown 
by the medical evidence does not qualify for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.  The 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Accordingly, a compensable 
evaluation for left ear hearing loss is not warranted at any 
time during the pertinent time period.  38 U.S.C.A. 5110 
(West 2002); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for hypertension is denied.

Service connection for cardiopulmonary disease is denied.

Service connection for a major depressive disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for otitis media is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
claim is granted to this extent only.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for right ear hearing loss is denied. 

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a left ear disorder is denied.

An increased evaluation for left ear hearing loss is denied.


REMAND

The Board finds that the claim for entitlement to service 
connection for PTSD must be remanded for further development.  
VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA's duty to assist includes obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  Here, the veteran provided several statements 
regarding potential stressors, but the RO did not attempt to 
obtain any further clarification from the veteran or to 
verify his alleged stressors.  Although incomplete, the Board 
finds that the information provided is adequate to allow 
further development.

Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the veteran to 
comment specifically on the approximate 
date on which each incident occurred that 
he describes.  The veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, to include statements from 
service medical personnel; statements from 
individuals who served with him and may 
have witnessed the events he identifies as 
his stressors ("buddy" certificates or 
affidavits); letters written during 
service; and statements from individuals 
including friends and family members to 
whom he may have confided these events or 
who may have observed his reaction to them 
either during his active service or 
immediately following his discharge from 
active service.  He must be further 
advised that failure to respond may result 
in adverse action.

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must provide JSRRC with a description of 
the alleged stressors identified by the 
veteran and with copies of his personnel 
records showing service dates, duties, and 
units of assignment.  The RO must request 
that JSRRC provide any available 
information that might corroborate the 
veteran's alleged inservice stressors.

3.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


